NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



BRANDON PAUL ROMAN,                       )
                                          )
             Appellant,                   )
                                          )
v.                                        )         Case No. 2D18-4987
                                          )
STATE OF FLORIDA,                         )
                                          )
             Appellee.                    )
                                          )

Opinion filed December 6, 2019.

Appeal from the Circuit Court for
Pinellas County; Michael F. Andrews,
Judge.

Howard L. Dimmig, II, Public
Defender, and Lisa Lott, Assistant
Public Defender, Bartow, for Appellant.


PER CURIAM.

             Affirmed.


SILBERMAN, BADALAMENTI, and ATKINSON, JJ., Concur.